Exhibit 10.1

EIGHTH AMENDED AND RESTATED

OMNI ENERGY SERVICES CORP.

STOCK INCENTIVE PLAN

1. Purpose. The purpose of the Stock Incentive Plan (the “Plan”) of OMNI Energy
Services Corp. (“OMNI”) is to increase shareholder value and to advance the
interests of OMNI and its subsidiaries (collectively, the “Company”) by
furnishing a variety of economic incentives (the “Incentives”) designed to
attract, retain and motivate key employees, officers and directors and to
strengthen the mutuality of interests between such employees, officers and
directors and OMNI’s shareholders. Incentives consist of opportunities to
purchase or receive shares of common stock, $.01 par value per share, of OMNI
(the “Common Stock”), on terms determined under the Plan. As used in the Plan,
the term “subsidiary” means any corporation of which OMNI owns (directly or
indirectly) within the meaning of Section 425(f) of the Internal Revenue Code of
1986, as amended (the “Code”), 50% or more of the total combined voting power of
all classes of stock.

2. Administration.

2.1. Composition. The Plan shall be administered by the Compensation Committee
of the Board of Directors of OMNI or by a subcommittee thereof (the
“Committee”). The Committee shall consist of not fewer than two members of the
Board of Directors, each of whom shall (a) qualify as a “non-employee director”
under Rule 16b-3 under the Securities Exchange Act of 1934 (the “1934 Act”) or
any successor rule, and (b) qualify as an “outside director” under
Section 162(m) of the Code.

2.2. Authority. The Committee shall have plenary authority to award Incentives
under the Plan, to interpret the Plan, to establish any rules or regulations
relating to the Plan that it determines to be appropriate, to enter into
agreements with participants as to the terms of the Incentives (the “Incentive
Agreements”) and to make any other determination that it believes necessary or
advisable for the proper administration of the Plan. Its decisions in matters
relating to the Plan shall be final and conclusive on the Company and
participants. The Committee may delegate its authority hereunder to the extent
provided in Section 3 hereof. The Committee shall have authority to award
Incentives under the Plan to directors who are not also employees of the Company
(“Outside Directors”).

3. Eligible Participants. Key employees and officers of the Company (including
officers who also serve as directors of the Company), directors, consultants and
advisors to the Company shall become eligible to receive Incentives under the
Plan when designated by the Committee. Employees may be designated individually
or by groups or categories, as the Committee deems appropriate. With respect to
participants not subject to Section 16 of the 1934 Act or Section 162(m) of the
Code, the Committee may delegate to appropriate personnel of the Company its
authority to designate participants, to determine the size and type of
Incentives to be received by those participants and to determine or modify
performance objectives for those participants.

4. Types of Incentives. Incentives may be granted under the Plan to eligible
participants in any of the following forms, either individually or in
combination, (a) incentive stock options and non-qualified stock options;
(b) restricted stock; and (c) other stock-based awards (“Other Stock-Based
Awards”).

5. Shares Subject to the Plan.

5.1. Number of Shares. Subject to adjustment as provided in Section 10.5, a
total of 5,750,000 shares of Common Stock are authorized to be issued under the
Plan. Subject to adjustment as provided in Section 10.5, Incentives with respect
to no more than

 

B-1



--------------------------------------------------------------------------------

500,000 may be granted through the Plan to a single participant in one calendar
year. In the event that an Incentive granted hereunder expires or is terminated
or cancelled prior to exercise or payment, any shares of Common Stock that were
issuable thereunder may again be issued under the Plan. In the event that shares
of Common Stock are issued as Incentives under the Plan and thereafter are
forfeited or reacquired by the Company pursuant to rights reserved upon issuance
thereof, such forfeited and reacquired shares may again be issued under the
Plan. If an Other Stock-Based Award is to be paid in cash by its terms, the
Committee need not make a deduction from the shares of Common Stock issuable
under the Plan with respect thereto. If and to the extent that an Other
Stock-Based Award may be paid in cash or shares of Common Stock, the total
number of shares available for issuance hereunder shall be debited by the number
of shares payable under such Incentive, provided that upon any payment of all or
part of such Incentive in cash, the total number of shares available for
issuance hereunder shall be credited with the appropriate number of shares
represented by the cash payment, as determined in the sole discretion of the
Committee. Additional rules for determining the number of shares granted under
the Plan may be made by the Committee, as it deems necessary or appropriate.

5.2. Type of Common Stock. Common Stock issued under the Plan may be authorized
and unissued shares or issued shares held as treasury shares.

6. Stock Options. A stock option is a right to purchase shares of Common Stock
from OMNI. Stock options granted under this Plan may be incentive stock options
or non-qualified stock options. Incentive stock options may be granted only to
employees of the Company. Any option that is designated as a non-qualified stock
option shall not be treated as an incentive stock option. Each stock option
granted by the Committee under this Plan shall be subject to the following terms
and conditions:

6.1. Price. The exercise price per share shall be determined by the Committee,
subject to adjustment under Section 10.5; provided that in no event shall the
exercise price be less than the Fair Market Value of a share of Common Stock on
the date of grant, except that in connection with an acquisition, consolidation,
merger or other extraordinary transaction, options may be granted at less than
the then Fair Market Value in order to replace options previously granted by one
or more parties to such transaction (or their affiliates) so long as the
aggregate spread on such replacement options for any recipient of such options
is equal to or less than the aggregate spread on the options being replaced.

6.2. Number. The number of shares of Common Stock subject to the option shall be
determined by the Committee, subject to Section 5.1 and subject to adjustment as
provided in Section 10.5.

6.3. Duration and Time for Exercise. The term of each stock option shall be
determined by the Committee. Each stock option shall become exercisable at such
time or times during its term as shall be determined by the Committee.
Notwithstanding the foregoing, the Committee may accelerate the exercisability
of any stock option at any time, in addition to the automatic acceleration of
stock options under Section 10.11.

6.4. Manner of Exercise. A stock option may be exercised, in whole or in part,
by giving written notice to the Company, specifying the number of shares of
Common Stock to be purchased. The exercise notice shall be accompanied by the
full purchase price for such shares. The option price shall be payable in United
States dollars and may be paid by (a) cash; (b) uncertified or certified check;
(c) unless otherwise determined by the Committee, by delivery of shares of
Common Stock held by the optionee for at least six months, which shares shall be
valued for this purpose at the

 

B-2



--------------------------------------------------------------------------------

Fair Market Value on the business day immediately preceding the date such option
is exercised; (d) unless otherwise determined by the Committee, by delivering a
properly executed exercise notice together with irrevocable instructions to a
broker approved by OMNI (with a copy to OMNI) to promptly deliver to OMNI the
amount of sale or loan proceeds to pay the exercise price; or (e) in such other
manner as may be authorized from time to time by the Committee.

6.5. Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options that are intended to qualify as Incentive Stock Options (as such term is
defined in Section 422 of the Code):

A. Any Incentive Stock Option agreement authorized under the Plan shall contain
such other provisions as the Committee shall deem advisable, but shall in all
events be consistent with and contain or be deemed to contain all provisions
required in order to qualify the options as Incentive Stock Options.

B. All Incentive Stock Options must be granted within ten years from the date on
which this Plan is adopted by the Board of Directors.

C. Unless sooner exercised, all Incentive Stock Options shall expire no later
than ten years after the date of grant.

D. No Incentive Stock Options shall be granted to any participant who, at the
time such option is granted, would own (within the meaning of Section 422 of the
Code) stock possessing more than 10% of the total combined voting power of all
classes of stock of the employer corporation or of its parent or subsidiary
corporation.

E. The aggregate Fair Market Value (determined with respect to each Incentive
Stock Option as of the time such Incentive Stock Option is granted) of the
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by a participant during any calendar year (under the Plan or any
other plan of OMNI or any of its subsidiaries) shall not exceed $100,000. To the
extent that such limitation is exceeded, such options shall not be treated, for
federal income tax purposes, as Incentive Stock Options.

7. Restricted Stock

7.1. Grant of Restricted Stock. The Committee may award shares of restricted
stock to such officers, directors and key employees as the Committee determines
pursuant to the terms of Section 3. An award of restricted stock shall be
subject to such restrictions on transfer and forfeitability provisions and such
other terms and conditions as the Committee may determine, subject to the
provisions of the Plan. An award of restricted stock may also be subject to the
attainment of specified performance goals or targets. To the extent restricted
stock is intended to qualify as performance-based compensation under
Section 162(m) of the Code, it must be granted subject to the attainment of
performance goals as described in Section 7.2 below and meet the additional
requirements imposed by Section 162(m).

7.2. Performance-Based Restricted Stock. To the extent that restricted stock
granted under the Plan is intended to vest based upon the achievement of
pre-established performance goals rather than solely upon continued employment
over a period of time, the performance goals pursuant to

 

B-3



--------------------------------------------------------------------------------

which the restricted stock shall vest shall be any or a combination of the
following performance measures: earnings per share, return on assets, an
economic value added measure, shareholder return, earnings, stock price, return
on equity, return on total capital, safety performance, reduction of expenses or
increase in cash flow of OMNI, a division of OMNI or a subsidiary. For any
performance period, such performance objectives may be measured on an absolute
basis or relative to a group of peer companies selected by the Committee,
relative to internal goals or relative to levels attained in prior years. The
Committee may not waive any of the pre-established performance goal objectives,
except that such objectives shall be waived as provided in Section 10.11 hereof,
or as may be provided by the Committee in the event of death, disability or
retirement.

7.3. The Restricted Period. At the time an award of restricted stock is made,
the Committee shall establish a period of time during which the transfer of the
shares of restricted stock shall be restricted (the “Restricted Period”). The
Restricted Period shall be a minimum of one year, except that if the vesting of
the shares of restricted stock is based upon the attainment of performance
goals, a minimum Restricted Period of six months is permitted. Each award of
restricted stock may have a different Restricted Period. The expiration of the
Restricted Period shall also occur as provided under Section 10.3 and under the
conditions described in Section 10.11 hereof.

7.4. Escrow. The participant receiving restricted stock shall enter into an
Incentive Agreement with the Company setting forth the conditions of the grant.
Certificates representing shares of restricted stock shall be registered in the
name of the participant and deposited with the Company, together with a stock
power endorsed in blank by the participant. Each such certificate shall bear a
legend in substantially the following form:

The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the OMNI Energy Services Corp. Stock Incentive Plan
(the “Plan”), and an agreement entered into between the registered owner and
OMNI Energy Services Corp. thereunder. Copies of the Plan and the agreement are
on file at the principal office of OMNI Energy Services Corp.

7.5. Dividends on Restricted Stock. Any and all cash and stock dividends paid
with respect to the shares of restricted stock shall be subject to any
restrictions on transfer, forfeitability provisions or reinvestment requirements
as the Committee may, in its discretion, prescribe in the Incentive Agreement.

7.6. Forfeiture. In the event of the forfeiture of any shares of restricted
stock under the terms provided in the Incentive Agreement (including any
additional shares of restricted stock that may result from the reinvestment of
cash and stock dividends, if so provided in the Incentive Agreement), such
forfeited shares shall be surrendered and the certificates cancelled. The
participants shall have the same rights and privileges, and be subject to the
same forfeiture provisions, with respect to any additional shares received
pursuant to Section 10.5 due to a recapitalization, merger or other change in
capitalization.

7.7. Expiration of Restricted Period. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, the restrictions applicable to the restricted stock shall lapse and a
stock certificate for the number of shares of restricted stock with respect to
which the restrictions have lapsed shall be delivered, free of all such
restrictions and legends, except any that may be imposed by law, to the
participant or the participant’s estate, as the case may be.

 

B-4



--------------------------------------------------------------------------------

7.8. Rights as a Shareholder. Subject to the terms and conditions of the Plan
and subject to any restrictions on the receipt of dividends that may be imposed
in the Incentive Agreement, each participant receiving restricted stock shall
have all the rights of a shareholder with respect to shares of stock during the
Restricted Period, including without limitation, the right to vote any shares of
Common Stock.

8. Other Stock-Based Awards.

8.1. Terms of Other Stock-Based Awards. The Committee is hereby authorized to
grant to eligible employees an “Other Stock-Based Award”, which shall consist of
an award, the value of which is based in whole or in part on the value of shares
of Common Stock, that is not an instrument or Award specified in Sections 6 or 7
of the Plan. Other Stock-Based Awards may be awards of shares of Common Stock or
may be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, shares of Common Stock (including, without
limitation, securities convertible or exchangeable into or exercisable for
shares of Common Stock), as deemed by the Committee, consistent with the
purposes of the Plan. The Committee shall determine the terms and conditions of
any such Other Stock-Based Award and may provide that such awards would be
payable in whole or in part in cash. Except in the case of an Other Stock-Based
Award granted in assumption of or in substitution for an outstanding award of a
company acquired by the Company or with which the Company combines, the price at
which securities may be purchased pursuant to any Other Stock-Based Award
granted under this Plan, or the provision, if any, of any such award that is
analogous to the purchase or exercise price, shall not be less than 100% of the
fair market value of the securities to which such award relates on the date of
grant.

8.2. Dividend Equivalents. In the sole and complete discretion of the Committee,
an Other Stock-Based Award under this Section 8 may provide the holder thereof
with dividends or dividend equivalents, payable in cash or shares of Common
Stock on a current or deferred basis.

8.3. Performance Goals. Other Stock-Based Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code shall be paid
based upon the achievement of pre-established performance goals. The performance
goals pursuant to which Other Stock-Based Awards granted under the Plan shall be
earned shall be any or a combination of the following performance measures:
earnings per share, return on assets, an economic value added measure,
shareholder return, earnings, stock price, return on equity, return on total
capital, safety performance, reduction of expenses or increase in cash flow of
the Company, a division of the Company or a subsidiary. For any performance
period, such performance goals may be measured on an absolute basis or relative
to a group of peer companies selected by the Committee, relative to internal
goals or relative to levels attained in prior years. The Committee may not waive
any of the pre-established performance goal objectives if such Other Stock-Based
Award is intended to constitute “performance-based compensation” under
Section 162(m), except that such objectives shall be waived as provided in
Section 10.11 hereof, or as may be provided by the Committee in the event of
death, disability or retirement.

8.4. Not a Shareholder. The grant of an Other Stock-Based Award to a participant
shall not create any rights in such participant as a shareholder of the Company,
until the issuance of shares of Common Stock with respect to an award, at which
time such stock shall be considered issued and outstanding.

 

B-5



--------------------------------------------------------------------------------

9. Formula Stock Options.

9.1 Grant of Options. At any time that an Outside Director first becomes a
member of the Board of Directors of OMNI, such Outside Director shall be granted
non-qualified options to purchase 10,000 shares of Common Stock. In addition,
for as long as the Plan remains in effect and shares of Common Stock remain
available for issuance hereunder, each Outside Director shall be automatically
granted a non-qualified stock option to purchase 5,000 shares of Common Stock on
the day following the annual meeting of shareholders of OMNI.

9.3. Exercisability of Stock Options. The stock options granted to Outside
Directors under Section 9.1 shall become exercisable one year after grant and
shall expire ten years following the date of grant.

9.4. Exercise Price. The exercise price of the options granted to Outside
Directors thereafter shall be equal to the Fair Market Value of a share of
Common Stock on the date of grant. The exercise price may be paid as provided in
Section 6.4 hereof.

9.5. Exercise After Termination of Board Service. In the event an Outside
Director ceases to serve on the Board, the stock options granted hereunder must
be exercised, to the extent otherwise exercisable at the time of termination of
Board service, within three months from termination of Board service; provided,
however, that in the event of termination of Board service as a result of death,
disability or retirement on or after reaching age 65, the stock options must be
exercised, to the extent exercisable at the time of termination of Board
service, within 18 months from the date of termination of Board service; and
further provided, that no stock options may be exercised later than ten years
after the date of grant.

10. General.

10.1. Duration. Subject to Section 10.10, the Plan shall remain in effect until
all Incentives granted under the Plan have either been satisfied by the issuance
of shares of Common Stock or the payment of cash or been terminated under the
terms of the Plan and all restrictions imposed on shares of Common Stock in
connection with their issuance under the Plan have lapsed.

10.2. Transferability. No Incentives granted hereunder may be transferred,
pledged, assigned or otherwise encumbered by a participant except: (a) by will;
(b) by the laws of descent and distribution; (c) pursuant to a domestic
relations order, as defined in the Code, if permitted by the Committee and so
provided in the Incentive Agreement or an amendment thereto; or (d) as to
options only, if permitted by the Committee and so provided in the Incentive
Agreement or an amendment thereto, (i) to Immediate Family Members, (ii) to a
partnership in which Immediate Family Members, or entities in which Immediate
Family Members are the sole owners, members or beneficiaries, as appropriate,
are the sole partners, (iii) to a limited liability company in which Immediate
Family Members, or entities in which Immediate Family Members are the sole
owners, members or beneficiaries, as appropriate, are the sole members, or
(iv) to a trust for the sole benefit of Immediate Family Members. “Immediate
Family Members” shall be defined as the spouse and natural or adopted children
or grandchildren of the participant and their spouses. To the extent that an
Incentive Stock Option is permitted to be transferred during the lifetime of the
participant, it shall be treated thereafter as a nonqualified stock option. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
Incentives, or levy of attachment or similar process upon Incentives not
specifically permitted herein, shall be null and void and without effect.

 

B-6



--------------------------------------------------------------------------------

10.3. Effect of Termination of Employment or Death. Except as provided in
Section 9.4 with respect to Outside Directors, in the event that a participant
ceases to be an employee of the Company for any reason, including death,
disability, early retirement or normal retirement, any Incentives may be
exercised, shall vest or shall expire at such times as may be determined by the
Committee in the Incentive Agreement. The Committee has complete authority to
modify the treatment of an Incentive in the event of termination of employment
of a participant by means of an amendment to the Incentive Agreement. Consent of
the participant to the modification is required only if the modification
materially impairs the rights previously provided to the participant in the
Incentive Agreement.

10.4. Additional Condition. Anything in this Plan to the contrary
notwithstanding: (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Incentive or the issuance
of any shares of Common Stock pursuant to any Incentive, require the recipient
of the Incentive, as a condition to the receipt thereof or to the receipt of
shares of Common Stock issued pursuant thereto, to deliver to the Company a
written representation of present intention to acquire the Incentive or the
shares of Common Stock issued pursuant thereto for his own account for
investment and not for distribution; and (b) if at any time the Company further
determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of any Incentive or the
shares of Common Stock issuable pursuant thereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the award of any Incentive,
the issuance of shares of Common Stock pursuant thereto, or the removal of any
restrictions imposed on such shares, such Incentive shall not be awarded or such
shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.

10.5. Adjustment. In the event of any merger, consolidation or reorganization of
the Company with any other corporation or corporations, there shall be
substituted for each of the shares of Common Stock then subject to the Plan,
including shares subject to restrictions, options or achievement of performance
objectives, the number and kind of shares of stock or other securities to which
the holders of the shares of Common Stock will be entitled pursuant to the
transaction. In the event of any recapitalization, stock dividend, stock split,
combination of shares or other change in the Common Stock, the number of shares
of Common Stock then subject to the Plan, including shares subject to
outstanding Incentives, shall be adjusted in proportion to the change in
outstanding shares of Common Stock. In the event of any such adjustments, the
purchase price of any option, the performance objectives of any Incentive, and
the shares of Common Stock issuable pursuant to any Incentive shall be adjusted
as and to the extent appropriate, in the reasonable discretion of the Committee,
to provide participants with the same relative rights before and after such
adjustment. No substitution or adjustment shall require the Company to issue a
fractional share under this Plan and the substitution or adjustment shall be
limited by deleting any fractional share.

10.6. Incentive Agreements. The terms of each Incentive granted to an employee,
officer, consultant or advisor shall be stated in an agreement approved by the
Committee.

 

B-7



--------------------------------------------------------------------------------

10.7. Withholding.

A. The Company shall have the right to withhold from any payments made under the
Plan or to collect as a condition of payment, any taxes required by law to be
withheld. At any time that a participant is required to pay to the Company an
amount required to be withheld under applicable income tax laws in connection
with the issuance of Common Stock, the lapse of restrictions on Common Stock or
the exercise of an option, the participant may, subject to disapproval by the
Committee, satisfy this obligation in whole or in part by electing (the
“Election”) to have the Company withhold shares of Common Stock having a value
equal to the amount required to be withheld. The value of the shares to be
withheld shall be based on the Fair Market Value of the Common Stock on the date
that the amount of tax to be withheld shall be determined (“Tax Date”).

B. Each Election must be made prior to the Tax Date. The Committee may
disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive. If a participant makes an election
under Section 83(b) of the Internal Revenue Code with respect to shares of
restricted stock, an Election is not permitted to be made.

10.8. No Continued Employment. No participant under the Plan shall have any
right, because of his or her participation, to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation.

10.9. Deferral Permitted. Payment of cash or distribution of any shares of
Common Stock to which a participant is entitled under any Incentive shall be
made as provided in the Incentive Agreement. Payment may be deferred at the
option of the participant if provided in the Incentive Agreement.

10.10. Amendments to or Termination of the Plan.

A. The Board may amend, suspend or terminate the Plan or any portion thereof at
any time, provided that no amendment shall be made without shareholder approval
if such approval is necessary to comply with any tax or regulatory requirement,
including any approval necessary to qualify Incentives as “performance- based”
compensation under Section 162(m) or any successor provision, if such
qualification is deemed necessary or advisable by the Committee.

B. Any provision of this Plan or any Incentive Agreement to the contrary
notwithstanding, the Committee may cause any Incentive granted hereunder to be
cancelled in consideration of a cash payment or alternative Incentive made to
the holder of such cancelled Incentive equal in value to such cancelled
Incentive. The determinations of value under this subparagraph shall be made by
the Committee in its sole discretion.

10.11. Change of Control.

A. “Change of Control” shall mean:

 

B-8



--------------------------------------------------------------------------------

1. the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of more than 50% of the
outstanding shares of the Common Stock; provided, however, that for purposes of
this subsection 1., the following shall not constitute a Change of Control:

(a) any acquisition of Common Stock directly or indirectly from OMNI,

(b) any acquisition of Common Stock by OMNI,

(c) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by OMNI or any corporation controlled by OMNI, or

(d) any acquisition of Common Stock by any corporation pursuant to a transaction
that complies with clauses (a), (b) and (c) of subsection (A)(3) of this
Section 10.11; or

2. individuals who, as of the date of adoption of the Plan by the Board of
Directors of OMNI (the “Adoption Date”), constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Adoption Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered a member of the
Incumbent Board, unless such individual’s initial assumption of office occurs as
a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Incumbent Board;
or

3. Approval by the shareholders of OMNI of a reorganization, merger or
consolidation, or sale or other disposition of all of substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination,

(a) all or substantially all of the individuals and entities who were the
beneficial owners of OMNI’s outstanding common stock and OMNI’s voting
securities entitled to vote generally in the election of directors immediately
prior to such Business Combination have direct or indirect beneficial ownership,
respectively, of more than 50% of the then outstanding shares of common stock,
and more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, of the
corporation resulting from such Business Combination (which, for purposes of
this paragraph (a) and paragraphs (b) and (c), shall include a corporation which
as a result of such transaction controls the Company or all or substantially all
of the Company’s assets either directly or through one or more subsidiaries),
and

 

B-9



--------------------------------------------------------------------------------

(b) except to the extent that such ownership existed prior to the Business
Combination, no person (excluding any corporation resulting from such Business
Combination or any employee benefit plan or related trust of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of the then outstanding shares of common
stock of the corporation resulting from such Business Combination or 30% or more
of the combined voting power of the then outstanding voting securities of such
corporation, and

(c) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

4. approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

B. Upon a Change of Control, all outstanding options shall automatically become
fully exercisable, all restrictions or limitations on any Incentives, including
without limitation restricted stock, shall lapse and all performance criteria
and other conditions relating to the payment of Incentives shall be deemed to be
achieved or waived by the Company, without the necessity of any action by any
person.

C. No later than 30 days after the approval by the Board of a Change of Control
of the types described in Subsections A.3 and A.4 of this Section 10.11, and no
later than 30 days after a Change of Control of the type described in
Subsections A.1 and A.2 of this Section 10.11 of the Plan, the Committee (as the
Committee was composed immediately prior to such Change of Control and
notwithstanding any removal or attempted removal of some or all of the members
thereof as directors or Committee members), acting in its sole discretion
without the consent or approval of any participant, may act to effect one or
more of the alternatives listed below and such act by the Committee may not be
revoked or rescinded by persons not members of the Committee immediately prior
to the Change of Control:

1. require that all outstanding options be exercised on or before a specified
date (before or after such Change of Control) fixed by the Committee, after
which specified date all unexercised options shall terminate,

2. make such equitable adjustments to Incentives then outstanding as the
Committee deems appropriate to reflect such Change of Control (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary), or

3. provide that thereafter upon any exercise of an option the participant shall
be entitled to purchase under such option, in lieu of the number of shares of
Common Stock then covered by such option, the number and class of shares of
stock or other

 

B-10



--------------------------------------------------------------------------------

securities or property (including, without limitation, cash) to which the
participant would have been entitled pursuant to the terms of the agreement
providing for the merger, consolidation, asset sale, dissolution or other Change
of Control of the type described in Sections 10.11.A.3 and A.4 of the Plan, if,
immediately prior to such Change of Control, the participant had been the holder
of record of the number of shares of Common Stock then covered by such options.

10.12. Definition of Fair Market Value. Whenever “Fair Market Value” of Common
Stock shall be determined for purposes of this Plan, it shall be determined as
follows: (i) if the Common Stock is listed on an established stock exchange or
any automated quotation system that provides sale quotations, the closing sale
price for a share of the Common Stock on such exchange or quotation system on
the applicable date; (ii) if the Common Stock is not listed on any exchange or
quotation system, but bid and asked prices are quoted and published, the mean
between the quoted bid and asked prices on the applicable date, and if bid and
asked prices are not available on such day, on the next preceding day on which
such prices were available; and (iii) if the Common Stock is not regularly
quoted, the fair market value of a share of Common Stock on the applicable date
as established by the Committee in good faith.

10.13. Loans. In order to assist a participant in acquiring shares of Common
Stock pursuant to an Incentive granted under the Plan, the Committee may
authorize, subject to the provisions of Regulation G of the Board of Governors
of the Federal Reserve System, at either the time of the grant of the Incentive,
at the time of the acquisition of Common Stock pursuant to the Incentive, or at
the time of the lapse of restrictions on shares of restricted stock granted
under the Plan, the extension of a loan to the participant by the Company. The
terms of any loans, including the interest rate, collateral and terms of
repayment, will be subject to the discretion of the Committee. The maximum
credit available hereunder shall be equal to the aggregate purchase price of the
shares of Common Stock to be acquired pursuant to the Incentive plus the maximum
tax liability that may be incurred in connection with the Incentive.

10.14. Tax Benefit Rights. The Committee may grant a tax benefit right (“TBR”)
to a participant in the Plan on such terms as the Committee in its discretion
shall determine. A TBR may be granted only with respect to an Incentive granted
under the Plan and may be granted concurrently with or after the grant of the
Incentive. A TBR shall entitle a participant to receive from the Company an
amount in cash not to exceed the product of the ordinary income, if any, which
the participant may realize as the result of the exercise of an option or the
grant or vesting of restricted stock or an Other Stock-Based Award (including
any income realized as a result of the related TBR) multiplied by the then
applicable highest stated federal and state tax rate for individuals. The
Committee shall determine all terms and provisions of the TBR granted hereunder.

 

B-11